           Case 3:19-cv-00012-SB       Document 69      Filed 10/05/20     Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 DENNY BEACH,                                                       Case No. 3:19-cv-00012-SB

                       Plaintiff,                                    OPINION AND ORDER

                v.

 LUIS RIVERA, TRAVIS GREGSTON,
 CITY OF TIGARD, a municipality in the
 State of Oregon, and TRIMET,

                       Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Denny Beach (“Beach”), filed this action against Luis Rivera (“Rivera”), Travis

Gregston (“Gregston”), and the City of Tigard (collectively, “Defendants”),1 alleging that

Defendants violated his constitutional rights when Tigard police officers Rivera and Gregston

stopped him for smoking on a transit platform and then arrested him for interfering with a peace

officer. (Third Am. Compl., ECF No. 23.) Defendants filed a motion for summary judgment




       1
        Beach also named Trimet as a defendant in his original complaint, but the Court
dismissed Trimet with prejudice. (ECF No. 11.)

PAGE 1 – OPINION AND ORDER
            Case 3:19-cv-00012-SB       Document 69       Filed 10/05/20     Page 2 of 6




(ECF No. 57), to which Beach did not respond.2 The Court has jurisdiction over Beach’s claims

pursuant to 28 U.S.C. §§ 1331 and 1367, and all parties have consented to the jurisdiction of a

U.S. Magistrate Judge pursuant to 28 U.S.C. § 636. For the reasons stated below, the Court

grants Defendants’ motion.

                                           ANALYSIS

I.     STANDARD OF REVIEW

       Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). On a motion

for summary judgment, the court must view the facts in the light most favorable to the non-

moving party, and draw all reasonable inferences in favor of that party. Porter v. Cal. Dep’t of

Corr., 419 F.3d 885, 891 (9th Cir. 2005). The court does not assess the credibility of witnesses,

weigh evidence, or determine the truth of matters in dispute. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249 (1986). “Where the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party, there is no genuine issue for trial.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation and internal quotation marks

omitted).

       “A district court may not grant a motion for summary judgment simply because the

nonmoving party does not file opposing material[.]” Brydges v. Lewis, 18 F.3d 651, 652 (9th Cir.

1994) (citing Henry v. Gill Indus., 983 F.2d 943, 950 (9th Cir. 1993)). A district court abuses its



       2
         When Defendants filed their motion for summary judgment, the Court served Beach
with a “Summary Judgment Advice Notice,” which informed him that “[i]f you do not submit
your own evidence in opposition, summary judgment, if appropriate, may be entered against
you.” (ECF No. 59.) Beach filed a motion for extension of time to submit his response, which the
Court granted, and Beach’s response was due by August 20, 2020. (ECF No. 63.) Nevertheless,
Beach has not filed a response to the motion for summary judgment.

PAGE 2 – OPINION AND ORDER
         Case 3:19-cv-00012-SB          Document 69       Filed 10/05/20     Page 3 of 6




discretion by granting a motion for summary judgment based solely on a failure to respond

“where the movant’s papers are insufficient to support that motion or on their face reveal a

genuine issue of material fact.” Henry, 983 F.2d at 950 (holding that district court abused its

discretion by granting motion for summary judgment based on the failure to respond, but

affirming summary judgment on other grounds).

II.    DISCUSSION

       A.      Fourth Amendment Claims

       The Court agrees with Defendants that Beach’s claims alleging that Rivera and Gregston

illegally stopped and detained him are barred by Heck v. Humphrey, 512 U.S. 477, 487 (1994)

(holding that a claim is not cognizable under 42 U.S.C. § 1983 if it “would necessarily imply the

invalidity of [a plaintiff’s] conviction or sentence”). A state court jury convicted Beach of

interfering with a peace officer, which required a finding that Beach intentionally refused to obey

an officer’s lawful order. (Decl. of Kirk W. Mylander (“Mylander Decl.”), Exs. 2-6.) Beach’s

claims that the seizure of his person was unconstitutional because the officers’ orders to exit the

bus were unlawful orders would necessarily imply the invalidity of Beach’s conviction for

interfering with a peace officer. See, e.g., Whitaker v. Garcetti, 486 F.3d 572, 583-84 (9th Cir.

2007) (holding that the Heck bar applies to Fourth Amendment claims); Stacy v. Bledsoe, No.

CV. 05-1126-PK, 2006 WL 208867, at *2 (D. Or. Jan. 25, 2006) (“To the extent Plaintiff may be

attempting to raise a Fourth Amendment search and seizure issue with respect to his traffic stop .

. . , Heck bars this claim[.]”). Accordingly, Beach’s Fourth Amendment claims (Counts I and II)

are barred by Heck.

       B.      Monell Claims

       With respect to Beach’s Monell claims against the City of Tigard, Beach has presented no

evidence of a policy or custom of unconstitutional stops or excessive force, nor that a final

PAGE 3 – OPINION AND ORDER
          Case 3:19-cv-00012-SB          Document 69        Filed 10/05/20       Page 4 of 6




policymaker ratified the officers’ actions, and thus there is no dispute of material fact as to the

City of Tigard’s liability here (Counts III, IV, and V). See Monell v. Dep’t of Soc. Svcs. of City of

New York, 436 U.S. 658, 690-91 (1978) (“Local governing bodies, therefore, can be sued directly

under § 1983 . . . where, as here, the action that is alleged to be unconstitutional implements or

executes a policy statement, ordinance, regulation, or decision officially adopted and

promulgated by that body’s officers . . . . [or] pursuant to governmental ‘custom.’”).

        C.      Excessive Force and Battery Claims

        Beach alleges that Rivera and Gregston used excessive force when they grabbed his shirt

and deployed a taser to remove him from the bus and then held him on the ground while they

handcuffed him. (Third Am. Compl. ¶¶ 37-41.)

        To determine whether law enforcement officers used constitutionally unreasonable force

during an arrest, the Ninth Circuit applies a three-step analysis, evaluating: (1) the type and

amount of force inflicted; (2) the importance of the government interests at stake (considering

the severity of the crime at issue, whether the suspect posed an immediate threat to the safety of

the officers or others, and whether the suspect was actively resisting arrest or attempting to evade

arrest by flight); and (3) the totality of the circumstances and the weight of the gravity of the

intrusion against the government’s interest. Miller v. Clark Cty., 340 F.3d 959, 964 (9th Cir.

2003) (citing Graham v. Connor, 490 U.S. 386, 396 (1989)). Summary judgment is appropriate

if the court “concludes, after resolving all factual disputes in favor of the plaintiff, that the

officer’s use of force was objectively reasonable under all circumstances.” Scott v. Henrich, 39

F.3d 912, 915 (9th Cir. 1994).

        The parties do not dispute that Rivera and Gregston gave Beach several “forceful orders”

to exit the bus, Beach repeatedly refused to exit the bus, Rivera attempted to remove him from

the bus but Beach resisted, and Rivera then used a taser on Beach to remove him from the bus,
PAGE 4 – OPINION AND ORDER
         Case 3:19-cv-00012-SB          Document 69       Filed 10/05/20     Page 5 of 6




Gregston held him on the ground, and Rivera placed him in handcuffs. (Third Am. Compl. ¶¶

20-35; Mylander Decl. Ex. 1 (Beach’s deposition testimony on the relevant events); Defs.’ Mot.

at 1 (“The material facts regarding Plaintiff’s arrest and subsequent criminal conviction are not in

dispute.”)). The Court finds that although the amount of force used here was not minimal and

Beach’s alleged crime was not severe, his repeated refusals to obey the lawful commands of the

officers to exit a public bus (for which he was convicted by a jury) and his attempts to resist

efforts to remove him from the bus posed an immediate threat to the safety of the officers and to

others on the bus. Based on the undisputed facts here, the Court finds that the force used was

constitutionally reasonable under the totality of the circumstances. See Estate of Martin by

Martin v. United States, 686 F. App’x 419, 420 (9th Cir. 2017) (“[T]he use of the taser did not

constitute excessive force or violate [the plaintiff’s] Fourth Amendment rights, and summary

judgment was proper.”); Preston v. Boyer, No. C16-1106-JCC-MAT, 2018 WL 3118426, at *20

(W.D. Wash. May 25, 2018) (“[D]efendant’s motion for summary judgment should be granted

with respect to plaintiff’s excessive force claim based on defendant hitting him with the Taser

because this use of force was objectively reasonable given the circumstances.”), adopted 2018

WL 3387526 (W.D. Wash. July 12, 2018); Estate of Montanez v. City of Indio, No. 5:17-cv-

00130-ODW(SHK), 2018 WL 1989533, at *7 (C.D. Cal. Apr. 25, 2018) (granting the

defendants’ motion for summary judgment based on finding that “Defendants’ use of the taser

was a reasonable application of force”); see also Deherrera v. Mahoney, No. CV 06-69-H-

DWM-RKS, 2009 WL 2421537, at *1-2 (D. Mont. July 29, 2009) (granting the defendants’

motion for summary judgment on the plaintiff’s excessive force claim despite the plaintiff’s

failure to respond to the motion). Therefore, the Court enters summary judgment for Defendants

on Beach’s allegations of excessive force (Count I).



PAGE 5 – OPINION AND ORDER
         Case 3:19-cv-00012-SB         Document 69       Filed 10/05/20     Page 6 of 6




       For the same reasons, the Court also enters summary judgment for Defendants on

Beach’s battery claim (Count VI). See Saman v. Robbins, 173 F.3d 1150, 1156 n.6 (9th Cir.

1999) (“[The plaintiff]’s battery claim must fail along with his § 1983 claim because we hold

that no reasonable jury could have found that [the officer’s] actions were objectively

unreasonable under the circumstances.”).

                                        CONCLUSION

       For the reasons stated, the Court GRANTS Defendants’ Motion for Summary Judgment

(ECF No. 57), and Defendants’ Request for Order on Motion for Summary Judgment (ECF No.

64).

       DATED this 5th day of October, 2020.


                                                     HON. STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 6 – OPINION AND ORDER
